Exhibit 10.1

 

FINAL EXECUTON COPY

 

THIS SENIOR SUBORDINATED CONVERTIBLE LOAN AND SECURITY AGREEMENT AND THE
INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATED IN THE MANNER AND TO THE EXTENT
SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT OF EVEN DATE HEREWITH AMONG
MIDCAP BUSINESS CREDIT LLC, THE LENDERS, AND ROBERT J. PALLÉ, AS AGENT FOR THE
LENDERS (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED AND IN EFFECT
FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”) AND EACH LENDER, BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.

 

SENIOR SUBORDINATED CONVERTIBLE LOAN AND SECURITY AGREEMENT

 

THIS SENIOR SUBORDINATED CONVERTIBLE LOAN AND SECURITY AGREEMENT (this
“Agreement”) is made and entered into as of the 8th day of April, 2020 by and
between Blonder Tongue Laboratories, Inc., a Delaware corporation (the
“Company”), Livewire Ventures, LLC, a Florida limited liability company
(“Livewire”), MidAtlantic IRA, LLC FBO Steven L. Shea IRA (“Shea”), Carol M.
Pallé and Robert J. Pallé (jointly and severally, “Pallé”), Anthony J. Bruno
(“Bruno”), Stephen K. Necessary (“Necessary”), and such other Persons who may
from time to time become party hereto as lenders (collectively, the “Lenders”),
and Robert J. Pallé, as agent for the Lenders (in such capacity, the “Agent”).

 

BACKGROUND

 

A. The Company has requested that the Lenders extend a certain credit facility
to the Company which the Lenders are willing to do on the terms set forth
herein.

 

B. Capitalized terms used herein will have the meanings set forth therefor in
Section 1 of this Agreement.

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any extensions of credit now or hereafter made to or for the benefit of
the Company by Lender, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1. DEFINITIONS.

 

1.1 Defined Terms. The following words and phrases as used in capitalized form
in this Agreement, whether in the singular or plural, shall have the meanings
indicated:

 

(a) “Accreted Principal Amount” means, at any time, the outstanding principal
amount of the Term Loan, including the aggregate amount of all Advances as well
as all PIK Interest added thereto.

 

(b) “Advance” means any extension of credit by the Lenders (or any of them) to
the Company under Section 2.1 of this Agreement.

 

(c) “Advance Request” shall be as defined in Section 2.3.

 

(d) “Affiliate” as to any Person, means (i) each other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person in question and (ii) any person who is
an officer, director, member, manager or partner of (A) such Person, (B) any
Subsidiary of such Person, or (C) any Person described in the preceding clause
(i).

 

(e) “Agent” means Robert J. Pallé, in his capacity as Agent hereunder for the
Lenders or any successor thereto chosen by the Required Lenders.

 

(f) “Aggregate Tranche A Commitments” means, at any time, the combined Tranche A
Commitments of all Tranche A Lenders, all as more particularly set forth on
Schedule 1.1 hereof.

 



 

 

 

(g) “Aggregate Tranche B Commitments” means, at any time, the combined Tranche B
Commitments of all Tranche B Lenders, all as more particularly set forth on
Schedule 1.1 hereof, as the same may be amended upon the joinder hereto of
Tranche B Lenders.

 

(h) “Aggregate Tranche C Commitments” means, at any time, the combined Tranche C
Commitments of all Tranche C Lenders, all as more particularly set forth on
Schedule 1.1 hereof, as the same may be amended upon the joinder hereto of
Tranche C Lenders.

 

(i) “Basic Interest Rate” shall be as defined in Section 3.1.

 

(j) “Business Day” means any day except a Saturday, Sunday or other day on which
money center commercial banks located in New York, New York are authorized by
law to close.

 

(k) “Cash Interest” shall be as defined in Section 4.1.

 

(l) “Collateral” shall be as defined in Section 5.3.

 

(m) “Commitment” means, as to each Lender as of any date of determination, such
Lender’s Tranche A Commitment, Tranche B Commitment or Tranche C Commitment.

 

(n) “Commitment Percentage” means, as to each Lender, a fractional amount
expressed as a percentage, the numerator of which is the amount of such Lender’s
Commitment and the denominator of which is the aggregate Commitments of all
Lenders.

 

(o) “Commitments” means, at any time, the sum of, the Aggregate Tranche A
Commitments, the Aggregate Tranche B Commitments and the Aggregate Tranche C
Commitments; the sum of all of which shall not exceed $1,500,000 without the
prior written consent of the Required Lenders. As of the date hereof, the
aggregate Commitments are $800,000

 

(p) “Common Stock” shall be as defined in Section 4.4(a).

 

(q) “Company” shall have the meaning given such term in the introductory
paragraph of this Agreement and shall include all permitted successors and
assigns of such Person.

 

(r) “Contingent Convertible Portion” shall be as defined in Section 4.4(b).

 

(s) “Contract Period” means the period of time commencing on the date hereof and
continuing through and including the Final Maturity Date, subject to
acceleration as provided herein following any Event of Default.

 

(t) “Conversion Date” shall be as defined in Section 4.4(a).

 

(u) “Conversion Price” shall mean (i) with respect to the Tranche A Term Loan,
the volume weighted average price of the Common Stock on the NYSE American
Exchange, during the five trading days preceding the date of this Agreement
(“Tranche A Conversion Price”), subject to adjustment as contemplated by Section
4.4(e); (ii) with respect to the Tranche B Term Loan, the greater of (a) the
volume weighted average price of the Common Stock on the NYSE American Exchange,
during the twenty trading days ending on the earlier of (A) the trading day
immediately preceding the date on which the Tranche B Lenders agreement to
provide the Tranche B Commitment is publicly announced or (B) the trading day
immediately preceding the date on which the Tranche B Lenders become party to
this Agreement, and (b) the Tranche A Conversion Price (the “Tranche B
Conversion Price”), subject to adjustment as contemplated by Section 4.4(e); and
(iii) with respect to the Tranche C Term Loan, the greater of (a) the volume
weighted average price of the Common Stock on the NYSE American Exchange, during
the twenty trading days ending on the earlier of (A) the trading day immediately
preceding the date on which the Tranche B Lenders agreement to provide the
Tranche C Commitment is publicly announced or (B) the trading day immediately
preceding the date on which the Tranche C Lenders become party to this
Agreement, and (b) the Tranche A Conversion Price (the “Tranche C Conversion
Price”), subject to adjustment as contemplated by Section 4.4(e). Promptly
following the date on which the Conversion Price in respect of the Tranche A
Term Loan, the Tranche B Term Loan and/or the Tranche C Term Loan is capable of
being determined, the Company and the Agent shall countersign and append to this
Agreement, a Confirmation of such Conversion Price, in the form attached hereto
as Exhibit A, with a copy thereof provided to each Tranche A Lender, Tranche B
Lender and/or Tranche C Lender, as the case may be.

 



- 2 -

 

 

(v) “Corporation” means a corporation, partnership, limited liability company,
trust, unincorporated organization, association, joint stock company or joint
venture.

 

(w) “Default” means any event which with the giving of notice, passage of time
or both, could constitute an Event of Default.

 

(x) “Disinterested Directors” means as of any date, those members of the Board
of Directors of the Company who are not Lender Parties hereunder.

 

(y) “Effective Date” means the date that Agent receives an original (or faxed or
electronic copy) of (i) this Agreement, duly authorized, executed and delivered
by the Company, Agent and the Lenders; (ii) the Subordination Agreement; and
(iii) the IP Security Agreement, and such date shall be the date set forth on
the first page of this Agreement.

 

(z) “Event of Default” means each of the events specified in Section 9.1.

 

(aa) “Final Maturity Date” shall be as defined in Section 4.2.

 

(bb) “GAAP” means generally accepted accounting principles in the United States
of America, in effect from time to time, consistently applied and maintained.

 

(cc) “Indebtedness”, as applied to a Person, means:

 

(i) all items (except items of capital stock or of surplus) which in accordance
with GAAP would be included in determining total liabilities as shown on the
liability side of a balance sheet of such Person as at the date as of which
Indebtedness is to be determined;

 

(ii) to the extent not included in the foregoing, all indebtedness, obligations,
and liabilities secured by any mortgage, pledge, lien, conditional sale or other
title retention agreement or other security interest to which any property or
asset owned or held by such Person is subject, whether or not the indebtedness,
obligations or liabilities secured thereby shall have been assumed by such
Person; and

 

(iii) to the extent not included in the foregoing, all indebtedness, obligations
and liabilities of others which such Person has directly or indirectly
guaranteed, endorsed (other than for collection or deposit in the ordinary
course of business), sold with recourse, or agreed (contingently or otherwise)
to purchase or repurchase or otherwise acquire or in respect of which such
Person has agreed to supply or advance funds (whether by way of loan, stock
purchase, capital contribution or otherwise) or otherwise to become directly or
indirectly liable.

 

(dd) “Interest Payment Date” shall be as defined in Section 4.1.

 

(ee) “Lender Indebtedness” means all Indebtedness of the Company to Agent and
the Lenders, whether now or hereafter owing or existing, including, without
limitation, all obligations under the Loan Documents, all other obligations or
undertakings now or hereafter made by or for the benefit of the Company to or
for the benefit of Agent or the Lenders under any other agreement, promissory
note or undertaking now existing or hereafter entered into by the Company with
Agent or the Lenders, together with all interest and other sums payable in
connection with any of the foregoing.

 



- 3 -

 

 

(ff) “Lender Parties” means, individually and collectively, Agent and the
Lenders.

 

(gg) “Lenders” shall have the meaning given such term in the introductory
paragraph of this Agreement and shall include all permitted successors and
assigns of such Person(s).

 

(hh) “Loan Documents” means this Agreement, the Subordination Agreement, the IP
Security Agreement and all other documents, executed or delivered by the Company
or any other Person pursuant to this Agreement or in connection herewith, as
they may be amended, modified or restated from time to time.

 

(ii) “MidCap” means MidCap Business Credit LLC.

 

(jj) “MidCap Credit Agreement” means the Loan and Security Agreement dated
October 25, 2019 between the Company and MidCap, as amended.

 

(kk) “Notice of Conversion” shall be as defined in Section 4.4(a).

 

(ll) “NYSE American Threshold” shall be as defined in Section 4.4(b).

 

(mm) “Percentage Share” means, with respect to each Lender, such Lender’s
Percentage Share of the Tranche A Term Loan, the Tranche B Term Loan or the
Tranche C Term Loan, as the case may be, as set forth on Schedule 1.1 hereto

 

(nn) “Person” means an individual, a Corporation or a government or any agency
or subdivision thereof, or any other entity.

 

(oo) “PIK Interest” shall be as defined in Section 4.1.

 

(pp) “Pro Rata Percentage” means, as to each Lender, a fraction, expressed as a
percentage, the numerator of which is the principal amount of the Advances then
owed to such Lender hereunder and the denominator of which is the principal
amount of Advances then owed to all the Lenders hereunder, as reflected by
Agent’s records.

 

(qq) “Requested Advance Date” shall be as defined in Section 2.3.

 

(rr) “Required Lenders” means (i) those Lenders holding at least seventy-five
(75%) of the total Commitments or (ii) in the event that the Commitments of the
Lenders hereunder have terminated, those Lenders holding at least seventy five
percent (75%) of the outstanding principal amount of the Term Loan outstanding
hereunder, as reflected by Agent’s records.

 

(ss)  “Senior Indebtedness” means (i) the Indebtedness of the Company and/or one
or more of the Company’s Affiliates owed to MidCap under the MidCap Credit
Agreement, (ii) any Indebtedness of the Company and/or one or more of the
Company’s Affiliates that may arise under, out of, or in connection with any
obligation of any of such entities to commercial lenders for money advanced to
any of such entities and (iii) any renewal, replacement or refinancing of any of
the foregoing, in each case whether or not such Indebtedness is expressly
subordinated hereto.

 

(tt) “Senior Indebtedness Debt Cap” means the sum of (a) the aggregate principal
amount of Senior Indebtedness (including the undrawn or unreimbursed amount of
all letters of credit constituting Senior Indebtedness up to the sum of Eight
Million Dollars ($8,000,000) plus (b) the amount of all overadvances by the
holder of Senior Indebtedness, up to $1,000,000; plus (c) 85% of all Eligible
Receivables, plus (d) 50% of all Eligible Inventory (as such terms are defined
in the MidCap Credit Agreement or any subsequent credit agreement memorializing
Senior Indebtedness) acquired in connection with any acquisition by the Company
of the assets of a Person that is not a borrower hereunder; plus (e) amounts in
respect of accrued, unpaid interest, fees and expenses attributable to the items
described in clauses (a) through (d) above.

 



- 4 -

 

 

(uu) “Subordination Agreement” means the Subordination Agreement dated on or
about the date hereof between Agent (for itself and on behalf of all the
Lenders) and MidCap or between Agent and any subsequent holder of Senior
Indebtedness.

 

(vv) “Subsidiary” means a corporation or limited liability company (i) which is
organized under the laws of the United States or any State thereof, or any other
county or jurisdiction, (ii) which conducts substantially all of its business
and has substantially all of its assets within the United States and (iii) of
which more than fifty percent (50%) of its outstanding voting stock of every
class (or other voting equity interest) is owned by the Company or one or more
of its Subsidiaries.

 

(ww) Reserved

 

(xx) Reserved

 

(yy) “Term Loan” means, collectively, the Tranche A Term Loan, the Tranche B
Term Loan and the Tranche C Term Loan.

 

(zz) “Tranche A Commitment” means the Tranche A Commitment of each Tranche A
Lender as set forth on Schedule 1.1 hereto.

 

(aaa) “Tranche A Conversion Price” shall be as defined in the definition of
Conversion Price.

 

(bbb) “Tranche A Lenders” means each Lender with a Tranche A Commitment as set
forth on Schedule 1.1 hereto.

 

(ccc) “Tranche A Term Loan” shall be as defined in Section 2.1.

 

(ddd) “Tranche B Commitment” means the Tranche B Commitment of each Tranche B
Lender as set forth on Schedule 1.1 hereto, as the same may be amended from time
to time.

 

(eee) “Tranche B Conversion Price” shall be as defined in the definition of
Conversion Price.

 

(fff) “Tranche B Lenders” means each Lender with a Tranche B Commitment as set
forth on Schedule 1.1 hereto.

 

(ggg) “Tranche B Term Loan” shall be as defined in Section 2.1.

 

(hhh) “Tranche C Commitment” means the Tranche C Commitment of each Tranche C
Lender as set forth on Schedule 1.1 hereto, as the same may be amended from time
to time.

 

(iii) “Tranche C Conversion Price” shall be as defined in the definition of
Conversion Price.

 

(jjj) “Tranche C Lenders” means each Lender with a Tranche C Commitment as set
forth on Schedule 1.1 hereto.

 

(kkk) “Tranche C Term Loan” shall be as defined in Section 2.1.

 

(lll) “Undrawn Tranche B Availability” means, as of any date of measurement, an
amount equal to (i) the aggregate Tranche B Commitment, minus (ii) the aggregate
principal amount of all Tranche B Loans which have been made as of such date. As
of the Effective Date, the Undrawn Tranche B Availability is $0.00.

 

(mmm) “Undrawn Tranche C Availability” means, as of any date of measurement, an
amount equal to (i) the aggregate Tranche C Commitment, minus (ii) the aggregate
principal amount of all Tranche C Loans which have been made as of such date. As
of the Effective Date, the Undrawn Tranche C Availability is $0.00.

 



- 5 -

 

 

1.2 Accounting Terms. As used in this Agreement, or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined elsewhere in this Agreement shall have the respective meanings given
to them under GAAP.

 

1.3 UCC Terms. All terms used herein and defined in the Uniform Commercial Code
as in effect in the State of Delaware from time to time shall have the meanings
given therein unless otherwise defined herein.

 

2. THE TERM LOAN; USE OF PROCEEDS.

 

2.1 Term Loan.

 

(a) Agent and the Lenders will establish for the Company, during the Contract
Period and subject to the terms and conditions hereof, a convertible, delayed
draw term loan facility consisting of (i) a term loan in the principal amount of
$800,000 (“Tranche A Term Loan”), which Tranche A Term Loan is being fully
funded on the date hereof by the Lenders in their respective Percentage Shares
and constitutes Lender Indebtedness hereunder, (ii) with the consent of the
Required Lenders, a delayed draw term loan in the principal amount of the
aggregate Tranche B Commitment (“Tranche B Term Loan”), which Tranche B Term
Loan shall be made in accordance with Section 2.1(b), and (iii) with the consent
of the Required Lenders, a delayed draw term loan in the aggregate principal
amount of the aggregate Tranche C Commitment (“Tranche C Term Loan”), which
Tranche C Term Loan shall be made in accordance with Section 2.1(c). The Term
Loan is not a revolving loan, so that if the Company repays all or any portion
of the Term Loan at any time, such amount so repaid may not be re-borrowed. The
Term Loan shall be subject to all terms and conditions set forth in all of the
Loan Documents, which terms and conditions are incorporated herein.
Notwithstanding anything to the contrary contained in this Section 2.1, no
Lender will be required or have any obligation to make any extensions of credit
hereunder if a Default then exists or could reasonably be expected to result by
virtue of the making thereof. Notwithstanding anything to the contrary contained
herein, in no event shall the Lenders be obligated to make to the Company, or
the Company be entitled to borrow or receive from the Lenders, any loans,
advances or extensions of credit hereunder other than the Term Loan.

 

(b) The Company shall have the right from time to time, at any time during the
Contract Period, to request that Tranche B Lenders (if any) make Advances under
the Tranche B Term Loan to the Company in an amount not to exceed the then
Undrawn Tranche B Availability. In connection with such request, each Tranche B
Lender agrees severally (not jointly and not jointly and severally) to make, in
accordance with Section 2.3 below, a Tranche B Term Loan to the Company in an
amount equal to such Lender’s Percentage Share of such Advance request.

 

(c) At any time during the Contract Period, when the Undrawn Tranche B
Availability is $0, the Company shall have the right, from time to time, to
request that Tranche C Lenders (if any) make Advances under the Tranche C Term
Loan to the Company in an amount not to exceed the then Undrawn Tranche C
Availability. In connection with each such request, each Tranche C Lender agrees
severally (not jointly and not jointly and severally) to make, in accordance
with Section 2.3 below, a Tranche C Term Loan to the Company in an amount equal
to such Lender’s Percentage Share of such Advance request.

 

2.2 Use of Proceeds. The Company agrees to use Advances under the Term Loan for
working capital and general corporate purposes.

 

2.3 Method of Advances. On any Business Day, the Company may request an Advance
by delivering to Agent a written request therefor (each an “Advance Request”),
which Advance Request may be submitted by the Chief Financial Officer of the
Company, subject to the prior approval of a majority of the Disinterested
Directors of the Company. Each such request shall specify (i) the amount of the
requested Advance, which shall be at least $50,000.00 or, if less, the current
amount of Undrawn Availability, and (ii) the date (the “Requested Advance Date”)
upon which the Company desires the Lenders to fund the Advance, which date shall
be at least three (3) Business Days subsequent to Agent’s receipt of the Advance
Request. Any Advance Request made after 1:00 p.m. on any Business Day shall be
deemed to be made on the next following Business Day. Following Agent’s receipt
of an Advance Request, Agent (or the applicable Lenders each to the extent of
its respective Commitment Percentage) will make the requested Advance on the
Requested Advance Date, by transferring immediately available funds via wire
transfer or ACH transfer to an account previously designated to Agent in writing
by the Company.

 



- 6 -

 

 

3. INTEREST.

 

3.1 Interest Rate. Interest on outstanding Advances will accrue from the date of
advance until final payment (or conversion, as contemplated by Section 4.4
below) thereof, at the rate of twelve percent (12%) per annum (the “Basic
Interest Rate”), which interest may be paid as Cash Interest or as PIK Interest,
in the discretion of the Company, as more fully contemplated by Section 4.1
below. Interest will be computed on the basis of a year of 360 days and paid for
the actual number of days elapsed.

 

3.2 Limitation of Interest to Maximum Lawful Rate. In no event will the rate of
interest payable hereunder exceed the maximum rate of interest permitted to be
charged by applicable law (including the choice of law rules) and any interest
paid in excess of the permitted rate will be refunded to the Company. Such
refund will be made by application of the excessive amount of interest paid
against any sums outstanding hereunder and will be applied in such order as
Agent may determine. If the excessive amount of interest paid exceeds the sums
outstanding, the portion exceeding the sums outstanding will be refunded in cash
by Agent, for the account of the Lenders. Any such crediting or refunding will
not cure or waive any default by the Company. The Company agrees, however, that
in determining whether or not any interest payable hereunder exceeds the highest
rate permitted by law, any non-principal payment, including without limitation
prepayment fees and late charges, will be deemed to the extent permitted by law
to be an expense, fee, premium or penalty rather than interest.

 

4. PAYMENTS AND CONVERSION.

 

4.1 Interest Payments. Accrued interest shall be due and payable monthly in
arrears on the first day of each calendar month (an “Interest Payment Date”)
commencing on the first day of the first calendar month following the date of
the Advance to the Company hereunder. Interest will be payable in-kind (“PIK
Interest”) on the Accreted Principal Amount of the Term Loan by the automatic
increase of the principal amount of the Term Loan on each Interest Payment Date
by the amount of accrued interest payable at that time. Notwithstanding the
foregoing, at the option of the Company, the Company may pay interest in cash
(“Cash Interest”) on any one or more Interest Payment Dates in lieu of PIK
Interest.

 

4.2 Principal Payments. If not paid earlier (or converted into Common Stock as
contemplated by Section 4.4), the Company will pay the entire Accreted Principal
Amount of the Term Loan, and any other sums due pursuant to the terms hereof, on
the later of (i) the third anniversary of the date of this Agreement, or (ii)
six months after the maturity date of the Senior Indebtedness (the “Final
Maturity Date”).

 

4.3 Prepayment. The Company may prepay all (or with the consent of any Lender,
as to such Lender, any part) of the amounts due on the Term Loan at any time
without any premium or penalty, following delivery of not less than five (5)
Business Days prior written notice to Agent. All prepayments of the entire
Accreted Principal Amount of the Term Loan will be applied on a pro rata basis
against the then outstanding balance of the respective Term Loans of the
Lenders. If the Company desires to prepay only a portion of the Term Loans, the
Company shall so advise Agent and the Lenders by written notice to Agent of the
proposed amount to be prepaid. Those Lenders consenting to a partial prepayment
shall so advise Agent within five (5) Business Days and Agent shall promptly so
advise the Company in writing of the identity of such Lenders. The partial
prepayment will be applied pro-rata against the then outstanding balance of the
respective Term Loans of the Lenders participating in the partial prepayment.

 



- 7 -

 

 

4.4 Conversion by Lenders.

 

(a) Subject to Section 4.4(b) below, each of the Lenders may, at any time,
convert all but not less than all (unless prior written consent of the Company
is obtained), of the Accreted Principal Amount of such Lender’s Term Loan plus
any accrued and unpaid interest (but in no event in excess of such Lender’s
Commitment Percentage of the NYSE American Threshold) into shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”) at the
Conversion Price, subject to adjustment as provided below, by delivering written
notice thereof to the Company. Such notice of conversion or any subsequent
notice of conversion (each, a “Notice of Conversion”) shall be irrevocable once
given and shall specify the amount of the applicable Lender’s Term Loan intended
to be converted. The Company shall effect such conversion as promptly as
practicable following its receipt of such Notice of Conversion (such date the
“Conversion Date”) and interest on the portion of the Term Loan so converted
shall cease to accrue on such Conversion Date.

 

(b) Notwithstanding anything herein to the contrary, initially each Lender’s
conversion rights under this Section 4.4 shall be limited to such Lender’s
Commitment Percentage of the lesser of (i) such number of shares of Common Stock
as equals less than 20% of all presently outstanding Common Stock, as
contemplated by Section 713(a) of the NYSE American Rules or (ii) the maximum
number of shares of Common Stock that will not cause the ownership of the
Company by any or all the Lenders to reach or exceed the “change in control”
threshold amount under Section 713(b) of the NYSE American Rules, as amended
from time to time, in each case, so long as such Rules continue to be applicable
to the Company (the “NYSE American Threshold”). The Company will, at its sole
cost and expense, include within the agenda for its annual meeting of
stockholders to be held in 2020, a proposal for stockholder approval of the
transactions contemplated by this Agreement, including the conversion of the
entire amount of the Term Loan (including, without limitation, the portion of
the outstanding Term Loan that would cause the ownership of the Company by the
Lenders to exceed the NYSE American Threshold (the “Contingent Convertible
Portion”)) into shares of Common Stock at the Conversion Price.

 

(c) The Company covenants and agrees that the shares of Common Stock that may be
issued upon the exercise of any Lender’s conversion rights hereunder will, upon
issuance, be validly issued and outstanding, fully paid and non-assessable, and
free from all taxes, liens and charges with respect to the issuance thereof. The
Company further covenants and agrees that the Company will at all times during
the time that principal or interest is owed pursuant to this Agreement, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the conversion rights set forth
herein. If at any time while the Lenders have conversion rights hereunder, the
number of authorized but unissued shares of Common Stock shall not be sufficient
to permit conversion of amounts owed hereunder, the Company will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes.

 

(d) Upon a conversion hereunder, the Company shall not be required to issue
stock certificates representing fractions of shares of Common Stock, and in lieu
of any fractional shares which would otherwise be issuable, the Company shall
issue the next lowest whole number of shares of Common Stock.

 

(e) In the event of changes in the outstanding Common Stock of the Company by
reason of stock dividends, splits, recapitalizations, reclassifications,
combinations or exchanges of shares, separations, reorganizations, liquidations,
or the like, the Conversion Price shall be correspondingly adjusted to give the
Lenders, on exercise for the same aggregate Conversion Price, the total number,
class, and kind of shares as the Lenders would have owned had the Term Loan been
converted prior to the event and had the Lenders continued to hold such shares
until after the event requiring adjustment.

 

4.5 Payments to Agent. All payments in respect to the Term Loan shall be paid to
Agent, for the ratable benefit of the Lenders, to an account specified by Agent
to the Company from time to time.

 



- 8 -

 

 

5. SECURITY.

 

5.1 Personal Property. As security for the full and timely payment and
performance of all Lender Indebtedness, the Company hereby grants to Agent, for
itself and the benefit of the Lenders, a security interest in all existing and
after-acquired personal property of the Company of any nature including, without
limitation:

 

(a) All present and future accounts, contract rights, chattel paper, instruments
and documents and all other rights to the payment of money whether or not yet
earned, for services rendered or goods sold, consigned, leased or furnished by
the Company or otherwise, together with (i) all goods (including any returned,
rejected, repossessed or consigned goods), the sale, consignment, lease or other
furnishing of which shall be given or may give rise to any of the foregoing,
(ii) all of the Company’s rights as a consignor, consignee, unpaid vendor or
other lien or in connection therewith, including stoppage in transit, set-off,
detinue, replevin and reclamation, (iii) all general intangibles related
thereto, (iv) all guaranties, mortgages, security interests, assignments, and
other encumbrances on real or personal property, leases and other agreements or
property securing or relating to any accounts, (v) choses-in-action, claims and
judgments, and (vi) any returned or unearned premiums, which may be due upon
cancellation of any insurance policies.

 

(b) All present and future inventory of the Company (including but not limited
to goods held for sale or lease or furnished or to be furnished under contracts
for service, raw materials, work-in-process, finished goods and goods used or
consumed in the Company’s business) whether owned, consigned or held on
consignment, together with all merchandise, component materials, supplies,
packing, packaging and shipping materials, and all returned, rejected or
repossessed goods sold, consigned, leased or otherwise furnished by such the
Company and all embedded software related thereto.

 

(c) All present and future general intangibles (including but not limited to
payment intangibles, tax refunds and rebates, manufacturing and processing
rights, designs, patents, patent rights and applications therefor, trademarks
and registration or applications therefor, trade names, brand names, logos,
inventions, copyrights and all applications and registrations therefor),
licenses, permits, approvals, software and computer programs, license rights,
royalties, trade secrets, methods, processes, know-how, formulas, drawings,
specifications, descriptions, label designs, plans, blueprints, patterns and all
memoranda, notes and records with respect to any research and development.

 

(d) All present and future machinery, equipment, furniture, fixtures, motor
vehicles, tools, dies, jigs, molds and other articles of tangible personal
property of every type together with all parts, substitutions, accretions,
accessions, attachments, accessories, additions, components and replacements
thereof, and all manuals of operation, maintenance or repair, and all embedded
software related thereto.

 

(e) All present and future general ledger sheets, files, books and records,
customer lists, books of account, invoices, bills, certificates or documents of
ownership, bills of sale, business papers, correspondence, credit files, tapes,
cards, computer runs and all other data and data storage systems whether in the
possession of the Company or any service bureau.

 

(f) All present and future letter of credit rights and supporting obligations,
including without limitation, all letters of credit and letter of credit rights
now existing or hereafter issued naming the Company as a beneficiary or assigned
to the Company, including the right to receive payment thereunder, and all
documents and records associated therewith.

 

(g) All present and future financial assets and investment property of the
Company.

 

(h) All funds, instruments, documents, policies and evidence and certificates of
insurance and rights thereunder, securities, chattel paper and other assets of
the Company or in which the Company has an interest and all proceeds thereof,
now or at any time hereafter on deposit with or in the possession or control of
Lender Parties or owing by Lender Parties to the Company or in transit by mail
or carrier to Lender Parties or in the possession of any other Person acting on
any Lender Party’s behalf, without regard to whether any Lender Party received
the same in pledge, for safekeeping, as agent for collection or otherwise, or
whether any Lender Party has conditionally released the same, and in all assets
of the Company in which Lender Parties now have or may at any time hereafter
obtain a lien, mortgage, or security interest for any reason.

 

(i) All products and proceeds of each of the items described in the foregoing
subparagraphs (a)-(h) and all supporting obligations related thereto.

 



- 9 -

 

 

5.2 Reserved.

 

5.3 General.

 

(a) The collateral described above in Section 5.1 is collectively referred to
herein as the “Collateral”. The above-described security interests, assignments
and liens shall not be rendered void by the fact that no Lender Indebtedness
exists as of any particular date, but shall continue in full force and effect
until the Lender Indebtedness has been repaid or converted into Common Stock.
Lender Parties have no agreement or commitment outstanding pursuant to which
Lender Parties may extend credit to or on behalf of the Company and Lender
Parties have executed termination statements or releases with respect thereto.

 

(b) The Company hereby irrevocably authorizes Agent at any time and from time to
time to file UCC financing statements with respect to the Collateral, naming the
Company as debtor, and agrees to provide Agent promptly with any information
requested by Agent in connection with any such financing statements.

 

(c) The Company shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Agent may reasonably request, all
in reasonable detail. The Company shall promptly execute and deliver to Agent
any instruments and documents, and shall promptly take such further action, as
Agent may reasonably request to obtain the benefit of the security interests
granted by this Section 5.

 

6. REPRESENTATIONS AND WARRANTIES. The Company represents and warrants as
follows:

 

6.1 Company Representations and Warranties. The Company represents and warrants
as follows:

 

(a) Valid Organization, Good Standing and Qualification. The Company is duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and has full power and authority to execute, deliver and comply with
the Loan Documents and to carry on its business as it is now being conducted.

 

(b) Due Authorization; No Legal Restrictions. The execution and delivery by the
Company of the Loan Documents, the consummation of the transactions contemplated
by the Loan Documents and the fulfillment and compliance with the respective
terms, conditions and provisions of the Loan Documents: (a) have been duly
authorized by all requisite corporate action of the Company, (b) will not
conflict with or result in a breach of, or constitute a default (or might, upon
the passage of time or the giving of notice or both, constitute a default)
under, any of the terms, conditions or provisions of any applicable statute,
law, rule, regulation or ordinance, or the Company’s organizational documents or
any indenture, mortgage, loan, credit agreement or other document or instrument
to which the Company is a party or by which the Company may be bound or
affected, or any judgment or order of any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, and
(c) will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of the
Company under the terms or provisions of any such agreement or instrument,
except liens in favor of Lender Parties.

 

(c) Enforceability. The Loan Documents have been duly executed by the Company
and delivered to Agent and constitute legal, valid and binding obligations of
the Company, enforceable in accordance with their terms, except as
enforceability may be limited by any bankruptcy, insolvency, reorganization,
moratorium or other laws or equitable principles affecting creditors’ rights
generally.

 



- 10 -

 

 

(d) Governmental Consents. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the execution, delivery or
performance by the Company of the Loan Documents or the consummation of the
transactions contemplated thereby.

 

(e) Title to Collateral. The Collateral is and will be owned by the Company free
and clear of all liens and other encumbrances of any kind (including liens or
other encumbrances upon properties acquired or to be acquired under conditional
sales agreements or other title retention devices), excepting only liens in
favor of Agent and those liens and encumbrances permitted under Section 7.4
below. The Company will defend the Collateral against any claims of all persons
or entities other than Agent or such other permitted lienholders as are set
forth in Section 7.4.

 

6.2 Lender Parties’ Representations and Warranties. Lender Parties represent and
warrant as follows:

 

(a) Qualification; No Legal Restrictions. Lender Parties have full power and
authority to execute, deliver and comply with the Loan Documents. The execution
and delivery by Lender Parties of the Loan Documents, the consummation of the
transactions contemplated by the Loan Documents and the fulfillment and
compliance with the respective terms, conditions and provisions of the Loan
Documents will not conflict with or result in a breach of, or constitute a
default (or might, upon the passage of time or the giving of notice or both,
constitute a default) under, any of the terms, conditions or provisions of any
applicable statute, law, rule, regulation or ordinance, or any indenture,
mortgage, loan, credit agreement or other document or instrument to which any
Lender Party is a party or by which any Lender Party may be bound or affected,
or any judgment or order of any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign.

 

(b) Enforceability. The Loan Documents have been duly executed by Lender Parties
and delivered to the Company and constitute legal, valid and binding obligations
of Lender Parties, enforceable in accordance with their terms, except as
enforceability may be limited by any bankruptcy, insolvency, reorganization,
moratorium or other laws or equitable principles affecting creditors’ rights
generally.

 

(c) Governmental Consents. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of any Lender Party is required in connection with the execution, delivery or
performance by Lender Parties of the Loan Documents or the consummation of the
transactions contemplated thereby.

 

7. GENERAL COVENANTS. The Company will comply with the following:

 

7.1 Maintenance of the Company’s Existence. The Company shall keep in full force
and effect: (a) its legal existence in good standing under the law of its
jurisdiction of organization and (b) its qualification to do business in each
jurisdiction in which such qualification is required.

 

7.2 Restrictions on Indebtedness. The Company shall not, without the prior
written consent of Agent, incur any indebtedness for borrowed money except for
(a) Senior Indebtedness and (b) Lender Indebtedness, (c) indebtedness otherwise
permitted to be incurred by MidCap, and (d) trade indebtedness incurred in the
ordinary course of business.

 

7.3 Defaults. The Company shall promptly notify Agent of any event of default
under any document related to Senior Indebtedness, or any event or condition
which with the passage of time or the giving of notice would become such an
event of default.

 

7.4 Removal of Collateral. Except with the prior written consent of Agent, the
Company shall not (i) remove any of the Collateral from the location specified
above other than in the ordinary course of business or (ii) change its name or
its jurisdiction of incorporation, relocate its principal place of business or
reincorporate or reorganize itself.

 

7.5 Maintenance of Collateral. The Company shall keep the Collateral in good
order and repair, not waste any Collateral, not use any Collateral in violation
of law or any policy of insurance, comply in all material respects with its
obligations with respect to the Collateral, and make the Collateral available
for inspection by Agent (or its Agents, attorneys or accountants) at all
reasonable times.

 



- 11 -

 

 

8. CONDITIONS TO ADVANCES. Advances shall be conditioned upon the following
conditions and each request by the Company for an Advance shall constitute a
representation by the Company to Lender Parties that each condition has been met
or satisfied:

 

8.1 Representations and Warranties. All representations and warranties of the
Company contained herein or in any other Loan Document shall be true at and as
of the date of such Advance as if made on such date, and each request for an
Advance shall constitute reaffirmation by the Company that such representations
and warranties are then true.

 

8.2 No Default. No condition or event shall exist or have occurred at or as of
the date of such Advance which would constitute a Default or Event of Default
hereunder.

 

8.3 Other Requirements. Lender Parties shall have received all certificates,
authorizations, affidavits, schedules and other documents which are provided for
hereunder or under the Loan Documents, or which Lender Parties may reasonably
request.

 

9. DEFAULT AND REMEDIES.

 

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder:

 

(a) The failure of the Company to pay any amount of principal, interest or any
other amount payable hereunder, or any other Lender Indebtedness on the date on
which such payment is due, whether at the stated maturity or due date thereof,
or by reason of any requirement for the prepayment thereof, by acceleration or
otherwise, and such failure continues unremedied for a period of ten (10) days
after the date such payment is first due;

 

(b) The failure of the Company to duly perform or observe any obligation,
covenant or agreement on its part contained herein or in any other Loan Document
not otherwise specifically constituting an Event of Default under this Section
9.1 and such failure continues unremedied for a period of thirty (30) days after
notice from Agent to the Company of the existence of such failure;

 

(c) The failure of the Company to pay any Indebtedness for borrowed money due to
any third Person or the existence of any other event of default under any loan
agreement, security agreement, or other agreement pertaining thereto binding the
Company, after the expiration of any notice and/or grace periods permitted in
such documents;

 

(d) The adjudication of the Company as a bankrupt or insolvent, or the entry of
an order appointing a receiver or trustee for the Company or any of its
respective property or approving a petition seeking reorganization or other
similar relief under the bankruptcy or other similar laws of the United States
or any state or any other competent jurisdiction;

 

(e) A proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law is filed by or against
(unless dismissed within thirty (30) days and provided that Lender Parties shall
have no obligation to make Advances during such thirty (30) day period the
Company, or the Company makes an assignment for the benefit of creditors, or the
Company takes any action to authorize any of the foregoing;

 



- 12 -

 

 

(f) The suspension of the operation of the Company’s present business (other
than as necessary or as directed in connection with a natural disaster, pandemic
or by virtue of governmental mandate), the Company becoming unable to meet its
debts as they mature or the admission in writing by the Company to such effect,
or the Company calling any meeting of all or any material portion of its
creditors for the purpose of debt restructure;

 

(g) All or any part of the Collateral or the assets of the Company are attached,
seized, subjected to a writ or distress warrant, or levied upon, or come within
the possession or control of any receiver, trustee, custodian or assignee for
the benefit of creditors;

 

(h) Any representation or warranty of the Company in any of the Loan Documents
is discovered to be untrue in any material respect or any statement, certificate
or data furnished by the Company pursuant hereto is discovered to be untrue in
any material respect as of the date as of which the facts therein set forth are
stated or certified;

 

(i) Any material uninsured damage to, or loss, theft, or destruction of, a
material portion of the Collateral occurs;

 

(j) The loss, suspension, revocation or failure to renew any license or permit
now held or hereafter acquired by the Company, which loss, suspension,
revocation or failure to renew will have a material adverse effect on the
business profits, assets or financial condition of the Company;

 

(k) The occurrence of an event of default under any of the other Loan Documents;
or

 

(l) The validity or enforceability of this Agreement, or any of the Loan
Documents, is contested by the Company or any stockholder of the Company, or the
Company denies that it has any or any further liability or obligation hereunder
or thereunder.

 

9.2 Remedies. Solely as directed by the Required Lenders, by and through the
Agent, upon the occurrence of an Event of Default, or at any time thereafter:

 

(a) The entire unpaid principal of the Term Loan, all other Lender Indebtedness,
or any part thereof, all interest accrued thereon, all fees due hereunder and
all other obligations of the Company to Lender Parties hereunder or under any
other agreement, note or otherwise arising will become immediately due and
payable without any further demand or notice;

 

(b) The Term Loan will immediately terminate, and the Company will receive no
further extensions of credit thereunder;

 

(c) Agent may enter any premises occupied by the Company and take possession of
the Collateral and any records relating thereto; and/or

 

(d) Lender Parties, by and through Agent, may exercise each and every right and
remedy granted to Lender Parties under the Loan Documents, under the Uniform
Commercial Code and under any other applicable law or at equity.

 

If an Event of Default occurs under Section 9.1(d) or (e), all Lender
Indebtedness shall become immediately due and payable.

 



- 13 -

 

 

9.3 Sale or Other Disposition of Collateral. The sale, lease or other
disposition of the Collateral, or any part thereof, by Agent after an Event of
Default may be for cash, credit or any combination thereof, and Agent, for
itself and on behalf of the Lenders, may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, and in lieu of
actual payment of such purchase price, may set-off the amount of such purchase
price against the Lender Indebtedness then owing. Any sales of the Collateral
may be adjourned from time to time with or without notice. Agent may cause the
Collateral to remain on the Company’s premises or otherwise or to be removed and
stored at premises owned by other persons, at the Company’s expense, pending
sale or other disposition of the Collateral. The Company, at Agent’s request,
shall assemble the Collateral consisting of inventory and tangible assets and
make such assets available to Agent at a place to be designated by Agent. Agent
shall have the right to conduct such sales on the Company’s premises, at the
Company’s expense, or elsewhere, on such occasion or occasions as Agent may see
fit. Any notice required to be given by Agent of a sale, lease or other
disposition or other intended action by Agent with respect to any of the
Collateral which is deposited in the United States mail, postage prepaid and
duly addressed to the Company at the address specified in Section 11.1 below, at
least ten (10) business days prior to such proposed action, shall constitute
fair and reasonable notice to the Company of any such action. The net proceeds
realized by Agent upon any such sale or other disposition, after deduction for
the expenses of retaking, holding, storing, transporting, preparing for sale,
selling or otherwise disposing of the Collateral incurred by Lender Parties in
connection therewith and all other costs and expenses related thereto including
attorney fees, shall be applied in such order as Agent, in its sole discretion,
elects, toward satisfaction of the Lender Indebtedness. Agent shall account to
the Company for any surplus realized upon such sale or other disposition, and
the Company shall remain liable for any deficiency. The commencement of any
action, legal or equitable, or the rendering of any judgment or decree for any
deficiency shall not affect Agent’s security interest in the Collateral. The
Company agrees that Lender Parties have no obligation to preserve rights to the
Collateral against any other parties. Agent is hereby granted a license or other
right to use, after an Event of Default, without charge, the Company’s labels,
general intangibles, intellectual property, equipment, real estate, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale
and selling any inventory or other Collateral and the Company’s rights under all
contracts, licenses, approvals, permits, leases and franchise agreements shall
inure to Lender Parties’ benefit. Lender Parties shall be under no obligation to
marshal any assets in favor of the Company or any other party or against or in
payment of any or all of the Lender Indebtedness.

 

9.4 Set-Off. Without limiting the rights of Lender Parties under applicable law,
Lender Parties have and may exercise a right of set-off, a lien against and a
security interest in all property of the Company now or at any time in any
Lender Party’s possession in any capacity whatsoever, including but not limited
to any balance of any deposit, trust or agency account, or any other Lender
Party account with Agent, as security for all Lender Indebtedness. At any time
and from time to time following the occurrence of an Event of Default, or an
event which with the giving of notice or passage of time or both would
constitute an Event of Default, Lender Parties may without notice or demand, set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by any Lender Party to or for the credit of the Company against any or all of
the Lender Indebtedness and the Company’s obligations under the Loan Documents.

 

9.5 Delay or Omission Not Waiver. Neither the failure nor any delay on the part
of any Lender Party to exercise any right, remedy, power or privilege under the
Loan Documents upon the occurrence of any Event of Default or otherwise shall
operate as a waiver thereof or impair any such right, remedy, power or
privilege. No waiver of any Event of Default shall affect any later Event of
Default or shall impair any rights of any Lender Party. No single, partial or
full exercise of any rights, remedies, powers and privileges by any Lender Party
shall preclude further or other exercise thereof. No course of dealing between
any Lender Party and the Company shall operate as or be deemed to constitute a
waiver of any Lender Party’s rights under the Loan Documents or affect the
duties or obligations of the Company.

 

9.6 Remedies Cumulative; Consents. The rights, remedies, powers and privileges
provided for herein shall not be deemed exclusive, but shall be cumulative and
shall be in addition to all other rights, remedies, powers and privileges in
Lender Parties’ favor at law or in equity. Whenever Agent’s consent or approval
is required, such consent or approval shall be at the sole and absolute
discretion of Agent.

 



- 14 -

 

 

9.7 Certain Fees, Costs, Expenses, Expenditures and Indemnification. The Company
agrees to pay on demand all costs and expenses of Lender Parties, including
without limitation:

 

(a) all costs and expenses in connection with the preparation, review,
negotiation, execution, delivery and administration of the Loan Documents, and
the other documents to be delivered in connection therewith, or any amendments,
extensions and increases to any of the foregoing (including, without limitation,
attorney’s fees and expenses); and

 

(b) all losses, costs and expenses in connection with the enforcement,
protection and preservation of any Lender Party’s rights or remedies under the
Loan Documents, or any other agreement relating to any Lender Indebtedness, or
in connection with legal advice relating to the rights or responsibilities of
any Lender Party (including without limitation court costs and attorney’s fees).

 

In the event the Company shall fail to pay taxes, insurance, assessments, costs
or expenses which it is required to pay hereunder, or fails to keep the
Collateral free from security interests or liens (except as expressly permitted
herein), or fails to maintain or repair the Collateral as required hereby, or
otherwise breaches any obligations under the Loan Documents, Agent in its
discretion, may make expenditures for such purposes and the amount so expended
(including attorney’s fees and expenses, filing fees and other charges) shall be
payable by the Company on demand and shall constitute part of the Lender
Indebtedness.

 

The Company’s obligations under this Section shall survive termination of this
Agreement and repayment of the Lender Indebtedness.

 

9.8 Time is of the Essence. Time is of the essence in the Company’s performance
of its obligations under the Loan Documents.

 

10. SUBORDINATION.

 

10.1 Subordination. Notwithstanding anything to the contrary contained in this
Agreement:

 

(a) The Loan Documents and all of the Lender Indebtedness shall be subordinate
to the Senior Indebtedness, as provided in the Subordination Agreement. For the
benefit of MidCap, each of the Lender Parties agrees to be legally bound by the
execution and delivery by Agent (as the authorized representative and on behalf
of each Lender), of the Subordination Agreement, and in the case of any Person
that becomes party hereto as a Lender after the date hereof, each such Person
acknowledges the prior execution and delivery by Agent (as the authorized
representative and on behalf of each such Person, as a Lender), of the
Subordination Agreement for the benefit of MidCap and agrees to be legally bound
thereby. Lender Parties agree that upon any replacement, renewal or refinancing
of Senior Indebtedness, they will enter into any new or replacement
subordination documentation with respect to Senior Indebtedness as may be
reasonably requested by the Company, so long as such subordination documentation
is on terms substantially similar to the Subordination Agreement. The Company
will not permit the Senior Indebtedness to exceed the Senior Indebtedness Debt
Cap, without the prior written consent of the Required Lenders.

 

(b) Lender Parties may enforce rights granted under this Agreement or any other
Loan Document only in a manner not inconsistent with the Subordination
Agreement. Any assignee of MidCap, and any commercial Lender providing financing
to the Company or any Affiliate (including financing undertaken for the purpose
of refinancing Senior Indebtedness), shall have the benefit of this Article 10
and of the other provisions of this Agreement.

 

(c) Notwithstanding any provision in this Agreement or the other Loan Documents,
each of the Lender Parties irrevocably authorizes and instructs Agent to enter
into the Subordination Agreement.

 



- 15 -

 

 

11. COMMUNICATIONS AND NOTICES.

 

11.1 Communications and Notices. All notices, requests and other communications
made or given in connection with the Loan Documents shall be in writing and,
unless receipt is stated herein to be required, shall be deemed to have been
validly given if delivered personally to the individual or division or
department to whose attention notices to a party are to be addressed, or by
private carrier, or registered or certified mail, return receipt requested, or
by telecopy (to the extent a telecopy number is set forth below) with the
original forwarded by first-class mail, in all cases, with charges prepaid,
addressed as follows, until some other address (or individual or division or
department for attention) shall have been designated by notice given by one
party to the other:

 

To the Company:

 

Blonder Tongue Laboratories, Inc. 

One Jake Brown Road 

Old Bridge, New Jersey 08857 

Attention: Eric Skolnik, Chief Financial Officer 

Telecopy No.: 732 679-3259

 

With a copy to:

 

Stradley Ronon Stevens & Young, LLP 

100 Park Avenue, Suite 2000 

New York, New York 10017 

Attention: Gary P. Scharmett, Esquire 

Telecopy No.: 215 564-8120

 

To Lenders

c/o Agent:

Robert J. Pallé, Agent 

c/o Blonder Tongue Laboratories, Inc. 

One Jake Brown Road, 

Old Bridge, New Jersey 08857 

Telecopy No: 732 679 3259

 

With a copy to:

 

Lee Lowinger PC 

1750 Tysons Boulevard, Suite 1500 

McLean, Virginia 22102 

Attention: Wayne M. Lee, Esquire 

Telecopy No.: 301 365 8108

 

12. WAIVERS.

 

12.1 Waivers. In connection with any proceedings under the Loan Documents,
including without limitation any action by Agent in replevin, foreclosure or
other court process or in connection with any other action related to the Loan
Documents or the transactions contemplated hereunder, the Company waives:

 

(a) all errors, defects and imperfections in such proceedings;

 

(b) all benefits under any present or future laws exempting any property, real
or personal, or any part of any proceeds thereof from attachment, levy or sale
under execution, or providing for any stay of execution to be issued on any
judgment recovered under any of the Loan Documents or in any replevin or
foreclosure proceeding, or otherwise providing for any valuation, appraisal or
exemption;

 

(c) presentment for payment, demand, notice of demand, notice of non-payment,
protest and notice of protest of any of the Loan Documents;

 

(d) any requirement for bonds, security or sureties required by statute, court
rule or otherwise;

 

(e) any demand for possession of Collateral prior to commencement of any suit;
and

 

12.2 Forbearance. Agent may release, compromise, forbear with respect to, waive,
suspend, extend or renew any of the terms of the Loan Documents, without notice
to the Company. 



- 16 -

 

 

13. SUBMISSION TO JURISDICTION.

 

13.1 Submission to Jurisdiction. The Company hereby consents to the exclusive
jurisdiction of any state or federal court located within the State of New
Jersey, and irrevocably agrees that, subject to Agent’s election, all actions or
proceedings relating to the Loan Documents or the transactions contemplated
hereunder shall be litigated in such courts, and the Company waives any
objection which it may have based on lack of personal jurisdiction, improper
venue or forum non conveniens to the conduct of any proceeding in any such court
and waives personal service of any and all process upon it, and consents that
all such service of process be made by mail or messenger directed to it at the
address set forth in Section 11.1. Nothing contained in this Section 13.1 shall
affect the right of Agent to serve legal process in any other manner permitted
by law or affect the right of any Lender Party to bring any action or proceeding
against the Company or its property in the courts of any other jurisdiction.

 

14. MISCELLANEOUS.

 

14.1 Survival. All covenants, agreements, representations and warranties made by
the Company in the Loan Documents or made by or on its behalf in connection with
the transactions contemplated herein shall be true at all times this Agreement
is in effect and shall survive the execution and delivery of the Loan Documents,
any investigation at any time made by any Lender Party or on its behalf and the
making by any Lender Party of the loans or advances to the Company. All
statements contained in any certificate, statement or other document delivered
by or on behalf of the Company pursuant hereto or in connection with the
transactions contemplated hereunder shall be deemed representations and
warranties by the Company.

 

14.2 No Assignment. The Company may not assign any of its rights or obligations
hereunder without the prior written consent of Agent, and any such assignment
without consent shall be void and of no force or effect. Any Lender Party may
assign its rights and obligations hereunder in its discretion.

 

14.3 Binding Effect. This Agreement and all rights and powers granted hereby
will bind and inure to the benefit of the parties hereto and their respective
permitted successors and permitted assigns.

 

14.4 Severability. The provisions of this Agreement and all other Loan Documents
are deemed to be severable, and the invalidity or unenforceability of any
provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

 

14.5 No Third-Party Beneficiaries. The rights and benefits of this Agreement and
the Loan Documents shall not inure to the benefit of any third party.

 

14.6 Modifications. No modification of this Agreement or any of the Loan
Documents shall be binding or enforceable unless in writing and signed by or on
behalf of the party against whom enforcement is sought.

 

14.7 Business Day Convention. If the day provided herein for the payment of any
amount or the taking of any action falls on a Saturday, Sunday or public holiday
at the place for payment or action, then the due date for such payment or action
will be the next succeeding Business Day.

 

14.8 Law Governing. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to conflict of law
principles.

 

14.9 Integration. The Loan Documents shall be construed as integrated and
complementary of each other, and as augmenting and not restricting any Lender
Party’s rights, powers, remedies and security. The Loan Documents contain the
entire understanding of the parties thereto with respect to the matters
contained therein and supersede all prior agreements and understandings between
the parties with respect to the subject matter thereof and do not require parol
or extrinsic evidence in order to reflect the intent of the parties. In the
event of any inconsistency between the terms of this Agreement and the terms of
the other Loan Documents, the terms of this Agreement shall prevail.

 



- 17 -

 

 

14.10 Headings. The headings of the Articles, Sections, paragraphs and clauses
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement.

 

14.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Electronic signatures via /pdf or facsimile shall be
contemplated hereunder.

 

14.12 Waiver of Right to Trial by Jury. THE COMPANY AND THE LENDERS WAIVE ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a)
ARISING UNDER ANY OF THE LOAN DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE COMPANY OR THE LENDERS WITH RESPECT
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN
EACH CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. THE COMPANY AND THE
LENDERS AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANY AND THE LENDERS TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THE COMPANY ACKNOWLEDGES THAT IT HAS HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT IT FULLY
UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS SECTION.

 

15. AGREEMENTS REGARDING PAYMENTS TO THE LENDERS.

 

15.1 Payments of Principal, Interest and Fees. After Agent’s receipt of any
principal or interest payments under this Agreement, Agent agrees to remit
promptly to the Lenders their respective Percentage Share of such payments.

 

16. AGENCY.

 

16.1 Appointment of Agent; Powers. Each Lender hereby irrevocably designates and
appoints Robert J. Pallé to act as agent for such Lender under this Agreement
and the other Loan Documents, and irrevocably authorizes Robert J. Pallé, as
Agent for such Lender, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents, and to exercise such powers and
perform such duties as are expressly delegated to Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. In performing its functions under this Agreement,
Agent is acting solely as an agent of the Lenders, and Agent does not assume,
and shall not be deemed to have assumed, an agency or other fiduciary
relationship with the Company. Agent shall not have any (a) duty,
responsibility, obligation or liability to any Lender, except for those duties,
responsibilities, obligations and liabilities expressly set forth in this
Agreement, or (b) fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents, or otherwise exist
against Agent.

 

16.2 Delegation of Agent’s Duties. Agent may execute any of its duties under
this Agreement and all ancillary documents by or through agents or attorneys,
and shall be entitled to the advice of counsel concerning all matters pertaining
to such duties.

 



- 18 -

 

 

16.3 Disclaimer of Agent’s Liabilities. Agent shall not be liable to any Lender
for any action lawfully taken or not taken by Agent under or in connection with
the Agreement and the other Loan Documents (except for Agent’s or such person’s
gross negligence or willful misconduct). Without limiting the generality of the
foregoing, Agent shall not be liable to the Lenders for (a) any recital,
statement, representation or warranty made by the Company or any officer thereof
contained in (i) this Agreement, (ii) any other Loan Document or (iii) any
certificate, report, audit, statement or other document referred to or provided
for in this Agreement or received by Agent under or in connection with this
Agreement, (b) the value, validity, effectiveness, enforceability or sufficiency
of this Agreement, the other Loan Documents or Agent’s security interests in the
Collateral, (c) any failure of the Company to perform their respective
obligations under this Agreement and the other Loan Documents, (d) any loss or
depreciation in the value of, delay in collecting the proceeds of, or failure to
realize on, any Collateral, (e) Agent’s delay in the collection of the
Obligations or enforcing Agent’s rights against the Company, or the granting of
indulgences or extensions to the Company or any account debtor of the Company,
or (f) for any mistake, omission or error in judgment in passing upon or
accepting any Collateral. In addition, Agent shall have no duty or
responsibility to ascertain or to inquire as to the observance or performance of
any of the terms, conditions, covenants or other agreements of the Company
contained in this Agreement or the other Loan Documents, or to inspect, verify,
examine or audit the assets, books or records of the Company at any time.

 

16.4 Reliance and Action by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon legal counsel, independent public accountants
and experts selected by Agent, and shall not be liable to the Lenders for any
action taken or not taken in good faith based upon the advice of such counsel,
accountants or experts. In addition, Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document believed by Agent in good faith to be genuine
and correct, and to have been signed, sent or made by the proper person or
persons. Agent shall be fully justified in taking or refusing to take any action
under this Agreement and the other Loan Documents unless Agent (a) receives the
advice or consent of the Lenders or the Required Lenders, as the case may be, in
a manner that Agent deems appropriate, or (b) is indemnified by the Lenders to
Agent’s satisfaction against any and all liability, cost and expense which may
be incurred by Agent by reason of taking or refusing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of all the Lenders or the Required Lenders, as the case may be, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

 

16.5 Events of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Event of Default hereunder unless Agent has received
notice from the Company or a Lender describing such Event of Default with
specificity. In the event that Agent receives such a notice, Agent shall
promptly give notice thereof to all the Lenders. Agent shall take such action
with respect to such Event of Default as shall be reasonably directed by the
Lenders or Required Lenders, as the case may be, provided that (a) if
appropriate, Agent may require indemnification from the Lenders under Section
16.4 prior to taking such action, (b) under no circumstances shall Agent have an
obligation to take any action that Agent believes in good faith would violate
any law or any provision of this Agreement or the other Loan Documents, and (c)
unless and until Agent shall have received direction from the Lenders or
Required Lenders, as the case may be, Agent shall not be obligated to take such
action or refrain from taking action with respect to such Event of Default.

 

16.6 Lenders’ Due Diligence. Each Lender expressly acknowledges that Agent has
not made any representation or warranty to such Lender regarding the
transactions contemplated by this Agreement or the financial condition of the
Company, and such Lender agrees that no action taken by Agent hereafter,
including any review of the business or financial affairs of the Company, shall
be deemed to constitute a representation or warranty by Agent to any Lender.
Each Lender also acknowledges that such Lender has, independently and without
reliance upon Agent or any other Lender and based solely on such documents and
information as such Lender has deemed appropriate (and with the advice and
assistance of such legal counsel as such Lender has deemed appropriate), made
its own independent (a) determination of the adequacy, efficacy, sufficiency,
validity and enforceability of the Agreement and the other Loan Documents, (b)
credit analysis, appraisal of, and investigation into the business, operations,
property, financial condition, Collateral and creditworthiness of the Company,
and (c) decision to enter into this Agreement. Each Lender agrees, independently
and without reliance upon Agent or any other Lender and based on such documents
and information as such Lender shall deem appropriate at the time, (i) to
continue to make its own credit analyses and appraisals in deciding whether to
take or not take action under this Agreement and (ii) to make such
investigations as such Lender deems necessary to inform itself as to the
business, operations, property, financial condition and creditworthiness of the
Company.

 



- 19 -

 

 

16.7 Right to Indemnification. The Lenders, jointly and severally, shall defend,
indemnify and hold harmless Agent (and Agent’s heirs, successors and assigns)
(to the extent not reimbursed by the Company and without limiting the obligation
of the Company to do so), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time be imposed on,
incurred by or asserted against Agent in any way relating to or arising out of
(a) this Agreement or any other Loan Document, (b) the transactions contemplated
hereby or (c) any action taken or not taken by Agent under or in connection with
any of the foregoing, provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from Agent’s gross negligence or willful misconduct.

 

16.8 Other Transactions. Agent and any Lender may make loans to and generally
engage in any kind of business with the Company, as though Agent or such Lender
were not Agent or a Lender hereunder. With respect to loans made by Agent under
this Agreement as a Lender, Agent shall have the same rights and powers, duties
and liabilities under this Agreement and the other Loan Documents as any other
Lender, and may exercise the same as though it was not Agent, and the term
“Lender” and “Lenders” shall include Agent in its individual capacity as such.

 

16.9 Resignation of Agent; Removal of Agent. Agent may resign as Agent upon
thirty (30) days’ notice to the Lenders, and such resignation shall be effective
on the earlier of (a) the appointment of a successor Agent by the Lenders or (b)
the date on which such 30-day period expires. If Agent provides the Lenders with
notice of its intention to resign as Agent, the Lenders agree to appoint a
successor to Agent as promptly as possible thereafter, whereupon such successor
shall succeed to the rights, powers and duties of Agent, and the term “Agent”
shall mean such successor effective upon its appointment. Upon the effective
date of Agent’s resignation, such Agent’s rights, powers and duties as Agent
hereunder immediately shall terminate, without any other or further act or deed
on the part of such former Agent or any of the parties to this Agreement. After
an Agent’s resignation hereunder, the provisions of this Section 16 shall
continue to inure to such Agent’s benefit as to any actions taken or not taken
by such Agent while acting as Agent.

 

16.10 Voting Rights; Agent’s Discretionary Rights.

 

(a) Notwithstanding anything contained in this Agreement to the contrary,
without the prior written consent of Required Lenders, Agent will not agree to:

 

(i) amend or waive the Company’s compliance with any term or provision of this
Agreement; or

 

(ii) except as otherwise expressly permitted or required hereunder, release any
Collateral.

 

(b)  In all other respects Agent is authorized to take or to refrain from taking
any action which Agent, in the exercise of its reasonable business judgment,
deems to be advisable and in the best interest of the Lenders, unless this
Agreement specifically requires the Company or Agent to obtain the consent of,
or act at the direction of, the Required Lenders.

 

16.11 Deemed Consent. If a Lender’s consent to a waiver amendment or other
course of action is required under the terms of this Agreement and such Lender
does not respond to any request by Agent for such consent within five (5)
Business Days after the date of such request, such failure to respond shall be
deemed a consent to the requested course of action.

 

16.12 Survival of Agreements of the Lenders. The obligations of the Lenders set
forth in Section 16.7 hereof shall survive the termination of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 20 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  BLONDER TONGUE LABORATORIES, INC.         By:       Eric Skolnik, Chief
Financial Officer

 

Signature page to Senior Subordinated Convertible Loan and Security Agreement
between Blonder Tongue Laboratories, Inc, as Borrower, Robert J. Pallé as Agent,
and the lenders from time to time party hereto as Lenders.

 

1

 

 

      ROBERT J. PALLÉ, as Agent           ROBERT J. PALLÉ, as a Lender          
CAROL M. PALLÉ, as a Lender

 

Signature page to Senior Subordinated Convertible Loan and Security Agreement
between Blonder Tongue Laboratories, Inc, as Borrower, Robert J. Pallé as Agent,
and the lenders from time to time party hereto as Lenders.

 

2

 

 

  LIVEWIRE VENTURES, LLC           EDWARD R. GRAUCH, PRESIDENT, as a Lender

 

Signature page to Senior Subordinated Convertible Loan and Security Agreement
between Blonder Tongue Laboratories, Inc, as Borrower, Robert J. Pallé as Agent,
and the lenders from time to time party hereto as Lenders.

 

3

 

 

  MIDATLANTIC IRA, LLC FBO STEVEN L. SHEA IRA           LISA GOODNOUGH, AGENT,
as a Lender

 

Signature page to Senior Subordinated Convertible Loan and Security Agreement
between Blonder Tongue Laboratories, Inc, as Borrower, Robert J. Pallé as Agent,
and the lenders from time to time party hereto as Lenders.

 

4

 

 

      ANTHONY BRUNO, as a Lender

 

Signature page to Senior Subordinated Convertible Loan and Security Agreement
between Blonder Tongue Laboratories, Inc, as Borrower, Robert J. Pallé as Agent,
and the lenders from time to time party hereto as Lenders.

 

5

 

 

      STEPHEN K. NECESSARY, as a Lender

 

Signature page to Senior Subordinated Convertible Loan and Security Agreement
between Blonder Tongue Laboratories, Inc, as Borrower, Robert J. Pallé as Agent,
and the lenders from time to time party hereto as Lenders.

 

6

 

 

Schedule 1.1

 

LENDERS; COMMITMENTS; PERCENTAGE SHARES1

 

THE AGGREGATE COMMITMENTS, ON AND AS OF THE EFFECTIVE DATE, OF LENDERS IS AS
FOLLOWS:

 

Lenders  Commitment   Percentage
Share  Tranche A         Livewire Ventures, LLC  $200,000    25% MidAtlantic
IRA, LLC FBO Steven L. Shea IRA  $200,000    25% Carol M. Pallé and Robert J.
Pallé, jointly and severally  $300,000    37.5% Anthony J. Bruno  $50,000  
 6.25% Stephen K. Necessary  $50,000    6.25%             TOTAL TRANCHE A 
$800,000    100% Tranche B              $          $          $       TOTAL
TRANCHE B  $    100% Tranche C              $       TOTAL TRANCHE C  $    100%

 



 



1This Schedule is subject to change as and to the extent that Tranche B and/or
Tranche C Lenders become Lenders hereunder by joinder.

 

 

 

 

Exhibit A

 

Confirmation of Tranche [A/B/C] Conversion Price

 

On this ___ day of April, 2020, the undersigned acknowledge and agree, for the
benefit of the Company and the Tranche [A/B/C] Lenders under that certain Senior
Subordinated Convertible Loan and Security Agreement between Blonder Tongue
Laboratories, Inc., as borrower, Robert J. Pallé, as Agent, and the Lenders from
time to time party thereto (the “Agreement”), that the Tranche [A/B/C]
Conversion Price under and as defined in Section 1.1(u)[(i)/(ii)/(iii)] of the
Agreement is _______________________($___) per share of Common Stock, subject to
adjustment as more fully set forth in the Agreement.

 

  BLONDER TONGUE LABORATORIES, INC.         By:  



  Eric Skolnik, Chief Financial Officer           ROBERT J. PALLÉ, as Agent

 

 





 

